Case 1:18-cr-00177-SEB-TAB Document 61 Filed 10/09/20 Page 1 of 1 PageID #: 219




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )        No. 1:18-cr-00177-SEB-TAB
                                                     )
BRIAN NORDBY,                                        ) -01
                                                     )
                              Defendant.             )

                ORDER ADOPTING REPORT AND RECOMMENDATION

       Having reviewed Magistrate Judge Tim A. Baker’s Report and Recommendation that

Brian Norby’s supervised release be revoked, pursuant to Title 18, U.S.C. §3401(i) and Rule

32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. §3583, the Court now

approves and adopts the Report and Recommendation as the entry of the Court, and orders a

sentence imposed of imprisonment of twenty-four (24) months in the custody of the Attorney

General or his designee, with supervised release to follow. In addition to the mandatory conditions

of supervision, the conditions of supervised release outlined in the Report and Recommendation will

be imposed. During his supervision the Defendant is prohibited from contacting Danelle Lloyd. The

Court recommends placement at FCI Terre Haute or a facility closest to Indianapolis, Indiana.

       SO ORDERED.
                  10/9/2020
       Date: ______________________
                                                    _______________________________
                                                     SARAH EVANS BARKER, JUDGE
                                                     United States District Court
Distribution:                                        Southern District of Indiana

All ECF-registered counsel of record via email generated by the court’s ECF system

United States Probation Office

United States Marshal Service
